Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Line 10 “ is compresses” appears to be a typo.  Should it be “ rods compress”? Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 12-13, 16-17, 19-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Dueker (2011/0229686) in view of Lindal (3605360) and Cody (4034957).
Dueker shows a composite beam assembly comprising a first plastic composite beam (figure 1c, 110 or 120) having a longitudinal length and top and bottom surface defining a height therebetween and first and second side surfaces defining a width therebetween, a flitch plate (101) having a longitudinal length and having top and bottom surfaces defining a height therebetween and first and second side surfaces defining a width therebetween, the width of the beam is greater than the width of the flitch plate, the flitch plate is secured to the beam to provide additional stiffness to the beam, fastening hardware connecting the plate and beam together (par 32), the plate being metal (par 38) or fiber reinforced resin, a second composite plastic beam (either 110 or 120) secured to the flitch plate, the plate is disposed laterally between the first and second composite beams, the top of the plate is recessed relative to the top surface of the beam, and the bottom of the plate is recessed relative to the bottom of the beam, the flitch plate including a grip-enhancing feature (either part 102 or 103) to increase friction between the plate and the beam, the plate having an L-shaped (101, 102) cross section or a T-shaped cross section thereof having a long leg and at least one short leg, the long leg and the at least one short leg each contact the composite beam, the plate having a C-shaped cross section (2b) having a long leg and two short legs, and the short legs are recessed from an outermost surface of the beam, the plate having an I-shape (par 58) with a long leg and four short legs, and the short legs are recessed from an outermost surface of the beam.
Dueker does not show a plurality of rods extending laterally through a plurality of longitudinally spaced holes formed in the flitch plate and beam, the rods compress the flitch plate and beam against each other in a lateral direction, the holes in the plate is in the form of a slot extending in the longitudinal direction to allow relative movement between the plate and the beam in response to longitudinal expansion and contraction of the beam.
Lindal discloses a plurality of longitudinally spaced rods (32, figures 2, 7) extending through longitudinally spaced holes formed in the flitch plate and beam (24, 28 respectively), the rod compresses the flitch plate and beam against each other in a lateral direction.
Cody figure 6-7 shows a plate (10) having slots (129), fasteners/rods (148) being a rods connecting the plate and adjacent supporting beams (22) laterally, the rods compress the plate and beam against each other in a lateral direction, the holes in the plate being in the form of slots extending in the longitudinal direction to allow for ease of fastening beams (22) together with the plate (10) therebetween per less alignment and more wiggle room.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Dueker’s structures to show rods extending laterally through holes formed in the flitch plate and beam as taught by Lindal would reinforce the beam assembly against strong loads and having the holes in the plate in the form of a slots as taught by Cody would have been obvious to one having ordinary skill in the art as the slots allow for ease of fastening beams together with the plate therebetween per less alignment and more wiggle room.
Per claim 5, Dueker as modified shows all the claimed limitations except for the height of the plate being less than the height of the beam.
Lindal further discloses the plate (42, 56, 24) having height being less than the height of the beam.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Dueker’s modified structures to show the height of the plate being less than the height of the beam as taught by Lindal as it functions the same to provide reinforcement for beam assembly and since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention to choose any desired size needed for forming the plate.
Per claim 13, Dueker further shows the first flitch plate (101-103) and the first composite beam 210, 220, 230, 240) are the only flitch plate and beam of the assembly.
	Per claims 16-17, Dueker further shows the plate and the beam are clamped together with a clamp (240, 230), the plate and the composite beam are bound together with a band (figure 3a-3b) surrounding the flitch plate and the beam. 

Claims 9-11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Dueker (2011/0229686) in view of Lindal (3605360) and Cody (4034957) as applied to claim 1 and further in view of a Gilbert et al (9234350).
Dueker as modified shows all the claimed limitations except for the plate having a plurality of projections that piece the composite beam.
Gilbert et al figures 11-14 shows plate 122, 120 having plurality of projections that piece the composite beam.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Dueker’s modified structures to show the plate having a plurality of projections that piece the composite beam as taught by Gilbert et al in order to enhance the connection of the plate to the beam and thus enhance the assembly.
Per claim 10-11, Dueker as modified further shows the plate including a plurality of posts/ribs (the spikes) extending from a surface thereof, the posts are received in corresponding structure of the beam when installed.

Claims 21-23 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Dueker (2011/0229686) in view of Lindal (3605360) and Cody (4034957).
Dueker shows a composite beam assembly comprising at least one beam member fabricated of a composite plastics material comprising polyethylene, first plastic composite beam (figure 1c, 110 or 120) having a longitudinal length and top and bottom surface defining a height therebetween and first and second side surfaces defining a width therebetween, a steel flitch plate (101) having a higher modulus of elasticity than that of the composite plastics beam member material, the beam and plate being secured tightly together in side by side contacting relation and the resultant assembly having a higher load bearing strength and stiffness than either the beam or flitch alone or in combination but not tightly secured to one another.
Dueker does not show a rod extending laterally through holes formed in the flitch plate and beam, the rod compresses the flitch plate and beam against each other in a lateral direction, the hole in the plate is in the form of a slot extending in the longitudinal direction to allow relative movement between the plate and the beam in response to longitudinal expansion and contraction of the beam, the composite plastic comprising a blend of polypropylene and polyethylene, but predominately polyethylene with 5-50% glass fiber reinforcement.
Dueker further discloses the beam can be made of any other suitable material (par 59).
Lindal discloses a plurality of longitudinally spaced rods (32, figures 2, 7) extending through holes formed in the flitch plate and beam (24, 28 respectively), the rod compresses the flitch plate and beam against each other in a lateral direction, the plurality of holes are spaced and longitudinally aligned.
Cody figure 6-7 shows a plate (10) having slots (129), fasteners (148) being a rod connecting the plate and adjacent supporting beams (22) laterally, the rods compress the plate and beam against each other in a lateral direction, the holes in the plate being in the form of slots extending in the longitudinal direction to allow for ease of fastening beams (22) together with the plate (10) therebetween per less alignment and more wiggle room.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Dueker’s structures to show a rod (32) extending through holes formed in the flitch plate and beam (24, 28 respectively), the rod compresses the flitch plate and beam against each other in a lateral direction, the plurality of holes are spaced and longitudinally aligned as taught by Lindal as it would reinforce the beam assembly against strong loads and having the holes in the plate in the form of a slots as taught by Cody would have been obvious to one having ordinary skill in the art as the slots allow for ease of fastening beams together with the plate therebetween per less alignment and more wiggle room, and one having ordinary skill in the art would have found it obvious to modify Dueker’s structures to show the beam made of a blend of polypropylene and polyethylene, but predominately polyethylene with 5-50% glass fiber reinforcement since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
	Per claims 22-23, Dueker as modified shows all the claimed limitations except for the plate having a thickness of at least 0.25 inches.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Dueker’s modified structures to show the plate having a thickness of at least 0.25 inches since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention to modify Dueker’s modified structures to show the plate being at least 0.25 inches thick since one having ordinary skill in the art would have found it obvious to make the plate as thick as needed to satisfy a load requirement.
Claims 14-15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Dueker (2011/0229686) in view of Lindal (3605360) and Cody (4034957) as applied to claim 1 and further in view of Gilbert et al (9234350).
Dueker as modified shows all the claimed limitations except for a second flitch plate, the composite beam is disposed laterally between the first and second flitch plates.
Gilbert et al (figures 9-10) shows flitch plate (10) having a beam (80) disposed laterally therebetween.
	It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Dueker’s modified structures to show a second flitch plate, the composite beam is disposed laterally between the first and second flitch plates as taught by Gilbert et al in order to form a stronger, larger beam assembly able to support a larger load.
Response to Arguments
Applicant's arguments filed 1/26/2022 have been fully considered but they are not persuasive.
With respect to Ducker and plastic and claim 1, the reference in paragraphs 24-26, 28 states that the members being plastic as claimed.  the reference thus shows the beam being composite plastic as set forth.  The fact that the plastic composite needs to be more than one material is later claimed in claim 21-23 and are addressed accordingly.  Furthermore, the same rejection was presented on 3/3/2021 and applicant did not argue the rejection of claim with respect to the plastic composite in the appeal of 7/26/2021either.  
With respect to Cody and the slots, examiner respectfully states that the reference shows the slots used for rods fastening therethrough to enable fastening of multiple members together.  The members are fastened together with holes and slots.  As is generally understood, having a slots between the members, allow for easier alignment of the fasteners/rods as they pass through the layers of members.  The slots thus allow for easier alignment and wiggle room as set forth above.  
The combination of Ducker with Lindal and Cody shows the claimed limitations.
With respect to the plastic composite of claim 21, Ducker as stated above, further discloses the beam can be made of any other suitable material (par 59) in addition to the plastic being polystyrene or polypropylene (par 24).  Furthermore, applicant paragraph (35…….preferably a structural composite polymer…may also be suitable depending upon….a particular application….contemplate the usage of a variety of plastic material….) further demonstrates the material being a matter of engineering design choice. One having ordinary skill in the art would have found it obvious to modify Dueker’s structures to show the beam made of a blend of polypropylene and polyethylene, but predominately polyethylene with 5-50% glass fiber reinforcement since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is 571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        


Phi Dieu Tran A

07/05/225/7/2022